LEVIN H. CAMPBELL, Circuit Judge
(concurring).
Like my colleagues, I find substantial evidence to support the decision of the Secretary of Labor that New Hampshire’s unemployment compensation law failed in six specific respects to conform to the 1976 federal amendments. See 26 U.S.C. § 3310(b). This being so, even if New Hampshire’s constitutional challenge to the statutory provision requiring it to provide unemployment coverage to state and local employees were correct, the Secretary was nonetheless entitled to withhold funding. Given an adequate statutory ground upon which to uphold the Secretary’s decision, I therefore believe it to be unnecessary and inappropriate to decide New Hampshire’s constitutional challenge.
Under 26 U.S.C. § 3304(c), the Secretary is commanded by Congress to withhold certification from any state which the Secretary “finds has failed to amend its law so that it contains each of the provisions required by reason of the enactment of the Unemployment Compensation Amendments of 1976 to be included therein.” (Emphasis added.) As I read this law, if the state’s enactment fails to conform to the federal requirements in even one material respect, the Secretary is required to withhold certification. New Hampshire concedes that its law has not been amended to'conform to the federal requirements, and that the law is deficient in six different areas. The state’s constitutional challenge, however, relates to only two of these areas, those involving coverage for public employees. Even were we to find this part of the federal act unconstitutional, as New Hampshire urges, we would nevertheless be constrained to affirm the decision of the Secretary insofar as it rests on the four provisions of the 1976 amendments that are undoubtedly constitutional.1
As the Supreme Court has recently observed:
“ ‘If there is one doctrine more deeply rooted than any other in the process of constitutional adjudication, it is that we ought not to pass on questions of constitutionality . . . unless such adjudication is unavoidable.’ Spector Motor Co. v. McLaughlin, 323 U.S. 101, 105 [, 65 S.Ct. 152, 154, 89 L.Ed. 101]. Before deciding [a] constitutional question, it [is] incumbent on courts to consider whether . . . statutory grounds might be dispositive.”
*250New York Transit Authority v. Beazer, 440 U.S. 568, 582, 99 S.Ct. 1355, 1364, 59 L.Ed.2d 587 (1979); see also Rescue Army v. Municipal Court, 331 U.S. 549, 568-69, 67 S.Ct. 1409, 1419, 91 L.Ed. 1666 (1947); Ashwander v. TVA, 297 U.S. 288, 346-47, 56 S.Ct. 466, 482 83, 80 L.Ed. 688 (1936) (Brandeis, J., concurring). Since the statutory ground in this case is entirely dispositive, I see no reason to follow the parties into collateral issues. If New Hampshire wished a ruling on its point of constitutional law, it should first have conformed its laws in all respects not implicating the constitutional issue.
I would add that apart from the reasons given above for avoiding constitutional adjudication, I take no particular exception to the court’s decision.

. I think it is plain that Steward Machine Co. v. Davis, 301 U.S. 548, 57 S.Ct. 883, 81 L.Ed. 1279 (1937), would foreclose any attempt by the state to argue that the federal act is unconstitutional in its application to private employers. Four of the requirements to which New Hampshire’s statute was found not to conform concerned private employers only. See discussion in majority opinion at p. 244.